Title: [April 6. Monday 1778.]
From: Adams, John
To: 


      April 6. Monday 1778. Arrived at Poictiers, the City so famous for the Battle which was fought here. It is a beautiful Situation, and the Cultivation of the plains about it, appeared to me exquisite. The Houses were old and poor and the Streets very narrow. In the afternoon passed through Chattellerault, another City nearly as large as Poictiers, and as old and the Streets as narrow. When We stopped at the Post, to change our Horses, about twenty young Women came about the Carriage with their elegant Knives, Scissors &c., to sell. The Scaene was new to me and highly diverting. Their Eagerness to sell a Knife, was as great as I had seen before and have seen since in other Countries to obtain Offices. We arrived in the Evening at Orms, the magnificent Seat of the Marquiss D’Argenson. It is needless to make particular remarks upon this Country. Every Part of it is cultivated. The Fields of Grain, the Vineyards, the Castles, the Cities, the Parks, the Gardens, must be seen to be known. Every Thing is beautiful, yet except the Parks there is a great Scarcity of Trees. A Country of Vinyards without Trees, has to me always an Appearance of poverty: and every place swarms with Beggars, the Reason of which I suppose is because the Poor depend upon private Charity for Support, instead of being provided for by Parishes asin England or Towns in America.
     